Citation Nr: 1428681	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 11-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left ear disability, to include status post removal of external auditory canal osteoma.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to January 1990, January 1991 to March 1991, and November 2001 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In that decision, the RO denied service connection for a left ear disability.

In his substantive appeal the Veteran inquired about his claim for service connection for tinea corpus. This claim was denied in a September 2005 rating decision and the Veteran was notified that same month. While the Veteran filed a December 2009 notice of disagreement in response to the denial, October 2010 correspondence informed the Veteran that the notice was untimely as it was filed outside the one-year appellate period. Should the Veteran wish to pursue this claim further, the local RO should be contacted.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A left ear disability, to include status post removal of external auditory canal osteoma, is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, and has a known clinical diagnosis.

CONCLUSION OF LAW

The criteria for service connection for a left ear disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2009, prior to the initial unfavorable adjudication in January 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in October 2010. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a left ear disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection is warranted for qualifying chronic disabilities based on service in the Persian Gulf, provided that such disability manifested during service or to a degree of 10 percent prior to December 31, 2016 and the disability cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i)-(ii). A qualifying chronic disability means a chronic disability resulting from either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by symptoms. 38 C.F.R. § 3.317(a)(2)(i). A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). In cases where the Veteran engaged in combat with the enemy during active duty service, lay evidence, by itself, is sufficient to establish in-service incurrence or aggravation of an injury if the injury is consistent with the circumstances, conditions, or hardships of such service, regardless of whether there are official records of such incurrence or aggravation. 38 U.S.C.A. § 1154(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a left ear disability, to include status post removal of external auditory canal osteoma. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

First, service connection on a direct basis is not warranted. The Veteran is currently diagnosed as being status post osteoma removal, and therefore the first element of service connection (a current disability) is met. The Veteran has attributed his osteoma to an improvised explosive device (IED) explosion he experienced while serving in Iraq, following which he experienced bleeding from the ears. While there are no service records reflecting bleeding from the ears or an IED explosion, the Veteran's DD-214 shows he served as an infantryman in Southwest Asia, specifically in Iraq, and is in receipt of the combat infantry badge. As such, the Board finds that the Veteran's lay testimony regarding an in-service IED explosion and a resulting ear injury is sufficient to establish an in-service event or injury, and that the second element of service connection is met. 38 U.S.C.A. § 1154(b).

Turning to the third element, the preponderance of the evidence is against finding a nexus between the Veteran's left ear disability and his active duty service. Starting with the lay evidence, the Veteran has stated that his current disability developed as a result of the IED explosion he experienced in service. While the Veteran is competent to related lay observable symptoms such as bleeding from the ear, the Veteran is not competent to state that his left ear disability is causally related to an in-service event or injury, as to do so requires medical expertise in the field of internal medicine. Jandreau, 492 F.3d at 1377. Specifically, an internal ear disability is different from a broken leg or varicose veins, which are readily observable by a lay person. The Veteran's wife has also submitted statements indicating that the Veteran has had bleeding from the ear since service, which she is competent to report. Id. Both the Veteran and the Veteran's wife have also stated that physicians have told them that the Veteran's disability is the result of trauma, which both are also competent to state. Id.

Turning to the medical evidence, the Veteran was provided with a VA ear examination in October 2010. Upon examination, the examiner noted that the Veteran's left ear was normal, with no evidence of swelling, tenderness, or a perforated eardrum. A small scar outside the Veteran's ear was noted, which is related to the January 2009 removal of the osteoma. The examiner opined that it was less likely than not that the Veteran's osteoma is the direct result of an eardrum rupture while in service, based on the fact that it is less likely as not that a concussive wave injury would cause the development of an ear canal osteoma.

VA treatment records reflect that an osteoma, which is a benign, slow-growing tumor usually arising in membrane bones, particularly the skill and facial bones, was found in the Veteran's left ear canal in or around January 2009. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1346 (32d ed. 2012). The osteoma was removed in a January 2009 operation. However, none of the Veteran's VA treatment records attribute the osteoma to the acoustic or concussive trauma experienced in service, nor is the reported bleeding from the ear linked to the presence or development of an osteoma.

In weighing the evidence of record, the Board finds that the medical evidence outweighs the lay evidence on the issue of nexus. While the Veteran and his wife are competent to report contemporaneous medical opinions, their statements merely indicate that a doctor told them the osteoma was trauma induced, but not why that was so. Further, the Veteran's VA pre- and post-surgery treatment records at no point indicate that any VA physician has attributed the development of the osteoma to the IED explosion, or any other type of acoustic or concussive trauma. Nor has the Veteran's reported bleeding from the ear been linked to the presence of the osteoma, or considered to be a symptom of the development of an osteoma after then IED explosion. The VA examiner however, supported his opinion by stating that it is unlikely that a benign tumor, such as an osteoma, would be caused by a concussive wave injury. Based on the strong supporting rationale, the VA examiner's opinion is entitled to more probative weight on the issue of nexus than the lay evidence of record. Nieves-Rodriguez, 22 Vet. App. 295.

As such, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service event or injury. Therefore, direct service connection is not warranted. See 38 C.F.R. § 3.303.

Second, the Veteran's left ear disability cannot be service-connected on a presumptive basis as a chronic disease or based on continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331. The Veteran has been diagnosed as status post osteoma removal. However, an osteoma is defined as a benign tumor, and benign tumors are not a specifically listed chronic disease nor encompassed by a broader listed term. See 38 C.F.R. § 3.309(a) (listing only malignant tumors as eligible chronic diseases); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1346 (32d ed. 2012). As both theories of entitlement require as a threshold mater the presence of a listed chronic disease, service connection based on either theory is not warranted. 

Finally, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted. The Veteran has qualifying service in Southwest Asia and his disability manifested to a degree of at least 10 percent prior to December 31, 2016. See 38 C.F.R. § 3.317(a)(1)(i). However, the Veteran's current disability has been diagnosed as a left ear canal osteoma, and therefore it cannot be said that the disability cannot be attributed to any known clinical diagnosis. See 38 C.F.R. § 3.317(a)(1)(ii). As the Veteran's disability has a known clinical diagnosis, service connection based on the presumption in favor of Persian Gulf War Veteran's is not applicable in this case.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a left ear disability, to include status post removal of external auditory canal osteoma, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


